 Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 1 of 17 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE



METATASTE GENERAL TRADING LLC,         )
                                       )
                  Plaintiff,           )
                                       )   C.A. No. ___________________
     v.                                )
                                       )
INDOORATLAS USA, INC.,                 )   DEMAND FOR JURY TRIAL
                                       )
                  Defendant.           )
                                       )
                                       )




          Figure 1 – Defendantʼs multistory location tracking software.




                                1
   COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 2 of 17 PageID #: 2




           ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

      1.     Metataste General Trading LLC (“Metataste” or “Plaintiff”), by and

through its counsel, hereby brings this action for patent infringement against

IndoorAtlas USA, Inc., (“IndoorAtlas” or “Defendant”) alleging infringement of the

following validly issued patent (the “Patent-in-Suit”): U.S. Patent No. 9,609,487,

titled “System for providing location relevant information” (the ʼ487 Patent),

attached hereto as Exhibit A.

                           NATURE OF THE ACTION

      2.     This is an action for patent infringement arising under the United

States Patent Act 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.

                                     PARTIES

      3.     Plaintiff Metataste General Trading LLC is a company established in

the United Arab Emirates with its principal place of business at 661, Dubai, United

Arab Emirates.

      4.     On information and belief, Defendant IndoorAtlas USA, Inc. is a

company established in Delaware and may be served through its registered agent

Cogency Global Inc. at 850 New Burton Rd, Suite 201, Dover, DE, 19904.

                          JURISDICTION AND VENUE

      5.     This lawsuit is a civil action for patent infringement arising under the

patent laws of the United States, 35 U.S.C. § 101 et seq. The Court has subject-

matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1332, 1338(a), and 1367.

                                 2
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 3 of 17 PageID #: 3



       6.    The Court has personal jurisdiction over Defendant for the following

reasons: (1) Defendant is present within or has minimum contacts within the State

of Delaware and the district of Delaware; (2) Defendant has purposefully availed

itself of the privileges of conducting business in the State of Delaware and in this

district; (3) Defendant has sought protection and benefit from the laws of the

State of Delaware; (4) Defendant regularly conducts business within the State of

Delaware and within this district, and Plaintiffʼs cause of action arises directly

from Defendantʼs business contacts and other activities in the State of Delaware

and in this district; and (5) Defendant is incorporated in Delaware and has

purposely availed itself of the privileges and benefits of the laws of the State of

Delaware.

       7.    Defendant, directly and/or through intermediaries, ships, distributes,

uses, offers for sale, sells, and/or advertises products and services in the United

States, the State of Delaware, and the District of Delaware including but not

limited to the products which contain the infringing ʼ487 Patent systems and

methods as detailed below. Upon information and belief, Defendant has

committed patent infringement in the State of Delaware and in this district;

Defendant solicits and has solicited customers in the State of Delaware and in this

district; and Defendant has paying customers who are residents of the State of

Delaware and this district and who each use and have used the Defendantʼs

products and services in the State of Delaware and in this district.

       8.    Venue is proper in the District of Delaware pursuant to 28 U.S.C. §§

                                 3
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 4 of 17 PageID #: 4



1400(b). Defendant is incorporated in this district, has transacted business in this

district, and has directly and/or indirectly committed acts of patent infringement

in this district.

                                  ACCUSED PRODUCTS

        9.     The Patent-in-Suit teaches systems and methods for providing

location relevant information to users of a plurality of mobile devices within a

multistory building.

        10.    Defendant makes, uses, offers for sale and sells in the U.S. products,

systems, and/or services that infringe the Patent-in-Suit, including, but not limited

to its IndoorAtlas sensor fusion stack positioning technology (the “Accused

Products”).

                                     BACKGROUND

        11.    Defendant IndoorAtlas represents itself as “the indoor positioning

platform      for      mobile     applications.”   See   Ex.    1    (available    at

https://www.indooratlas.com/about-us/) (last visited July 11, 2019).

        12.    Defendant IndoorAtlas “want[s] everyone to be able to discover the

indoor world around them, wherever they are.” See Ex. 1. “We do this by making

our patented technology available to every app developer, no matter what size,

market or interest.” See Ex. 1.

        13.    The IndoorAtlas technology also supports beacons. “For IndoorAtlas,

and especially iOS, beacons provide fast time-to-first-fix performance and aid in

detecting floor and indoor-outdoor transitions.” See Ex. 2 (available at
                                 4
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 5 of 17 PageID #: 5



https://www.indooratlas.com/positioning-technology/) (last visited July 11, 2019).

                                  COUNT I
                 (Infringement of U.S. Patent No. 9,609,487)

       14.   Plaintiff incorporates by reference the allegations of paragraphs 1-13,

the same as if set forth herein.

       15.   The ʼ487 Patent is valid, enforceable, and was duly and legally issued

by the United States Patent and Trademark Office (“USPTO”) on March 28, 2017.

The ʼ487 Patent is presumed valid and enforceable. See 35 U.S.C. § 282.

       16.   Plaintiff is the owner by assignment of the ʼ487 patent and possesses

all rights of recovery under the ʼ487 patent, including the exclusive right enforce

the ʼ487 patent and pursue lawsuits against infringers.

       17.   Without a license or permission from Plaintiff, Defendant has

infringed and continues to infringe on one or more claims of the ʼ487 Patent—

directly, contributorily, and/or by inducement—by importing, making, using,

offering for sale, or selling products and devices that embody the patented

invention, including, without limitation, one or more of the patented ʼ487 systems

and methods, in violation of 35 U.S.C. § 271.

       Direct Infringement

       18.   Defendant has been and now is directly infringing by, among other

things, practicing all of the steps of the ʼ487 Patent, for example, through internal

use, testing, quality assurance, research and development, and troubleshooting.

See Joy Techs., Inc. v. Flakt, Inc., 6 F.3d 770, 775 (Fed. Cir. 1993); see also 35

U.S.C. § 271 (2006). For instance, Defendant has directly infringed the Patent-in-
                                 5
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 6 of 17 PageID #: 6



Suit by testing, configuring, and troubleshooting the functionality of its location

technology.

      19.     By way of example, Defendant has infringed and continues to infringe

on at least one or more claims, including at least Claim 1 of the ʼ487 Patent which

teaches:

               A system for providing location relevant information to
               users of a plurality of mobile devices within a multi-
               storey building, the system comprising:
                   a plurality of transmitters located in different locations
                     across multiple floors of the building, each
                     transmitter for transmitting a signal for identifying
                     the location of its associated transmitter, and
                     wherein signals transmitted by transmitters located
                     on the same floor share at least one common
                     transmission parameter and a common floor
                     identification artifact for identifying the floor on
                     which the respective transmitters are located; and
                   software for running on the plurality of mobile
                     devices, the software being operable on each mobile
                     device for:
                   identifying signals received substantially concurrently
                     from two or more of the plurality of transmitters;
                   determining the closest transmitter on the same floor
                     as the mobile device based at least in part on the at
                     least one common transmission parameter and by
                     identifying the floor on which the mobile device is
                     located by selecting the floor associated with the
                     highest number of detected common floor
                     identification artifacts from the signals received
                     from the two or more of the plurality of transmitters;
                     and
                   displaying on the mobile device location relevant
                     information associated with the location of the
                     determined closest transmitter.

      20.     On information and belief, Defendant practices a system (e.g.

IndoorAtlas Indoor Positioning system) for providing location relevant information

(e.g. location-based navigation information) to users of a plurality of mobile
                                      6
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 7 of 17 PageID #: 7



devices (mobile phone users) within a multi-story building (e.g., Malls, offices,

residential buildings, etc.). See Figures 2 - 5.




                                             Figure 2
    (available at https://indooratlas.freshdesk.com/support/solutions/articles/36000079590-
                   indooratlas-positioning-overview)(accessed July 12, 2019)




                                     Figure 3
                                   (available at
 https://indooratlas.freshdesk.com/support/solutions/articles/36000035903-is-
          indooratlas-working-in-all-buildings-)(accessed July 12, 2019)




                                     Figure 4
(available at https://www.indooratlas.com/positioning-technology/)(accessed July
                                        7
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 8 of 17 PageID #: 8



                                      12, 2019)




                                     Figure 5
       (available at https://www.indooratlas.com/)(accessed July 12, 2019)

       21.   On information and belief, Defendantʼs system comprises a plurality

of transmitters (e.g. beacons) located in different locations across multiple floors

of the building (e.g. as shown in Figures 4 and 5 below), each transmitter (e.g.

beacon) for transmitting a signal for identifying the location of its associated

transmitter (e.g. each beacon transmits a signal for identifying its relevant

location), and wherein signals transmitted by transmitters located on the same

floor share at least one common transmission parameter (e.g. beacons located on

the same floor transmit signals of the same strength) and a common floor

identification artifact (e.g. floor level associated with each beacon) for identifying

the floor on which the respective transmitters are located (e.g. floor 1, floor 2 etc.

is used for identifying the beacon installed in the respective floor). See, Figures 6-

                                 8
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 9 of 17 PageID #: 9



8, (available at https://docs.indooratlas.com/MappingGuideEN.pdf)(accessed July

12, 2019).




                                   Figure 6




                                   Figure 7




                                   Figure 8

                                 9
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 10 of 17 PageID #: 10



       22.    The Defendantʼs system (IndoorAtlas Indoor Positioning) further

comprises of software (e.g. IndoorAtlas Indoor Positioning App) for running on the

plurality of mobile devices (e.g. smart phone of the users). See Figures 9-10.




                                          Figure 9
  (available at https://www.indooratlas.com/2018/12/12/mapping-the-unmappable-how-we-
enabled-positioning-at-the-redi-shopping-mall-in-less-than-8-hours/)(accessed July 212, 2019).




                                          Figure 10
 (available at https://www.indooratlas.com/positioning-technology/)(accessed July 212, 2019).

       23.    On information and belief, the software (e.g. IndoorAtlas Indoor

Positioning App) is enabled for identifying signals received substantially

concurrently from two or more of the plurality of transmitters (e.g. as shown in

Figure 11 below, green indicates identifying signals received from plurality of

beacons).          See          Figures          11,         12         (available          at

https://indooratlas.freshdesk.com/support/solutions/articles/36000050544-

improving-beacon-environment-quality)(accessed July 12, 2019).




                                 10
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 11 of 17 PageID #: 11




                                       Figure 11




                                       Figure 12

       24.   On information and belief, Defendantʼs software is configured for

determining the closest transmitter on the same floor as the mobile device (e.g.

nearest beacon relative to the userʼs mobile device) based at least in part on the

at least one common transmission parameter (e.g. beacon signal strength) and by

identifying the floor on which the mobile device is located by selecting the floor

associated with the highest number of detected common floor identification

artifacts from the signals received from the two or more of the plurality of

transmitters (e.g. as shown in the below Figures, floor 1 or floor 2, etc., is detected

                                 11
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 12 of 17 PageID #: 12



based on highest number of signals received from multiple beacons of the same

floor on which user is walking). See Figures 13-




                                            Figure 13
  (available at https://docs.indooratlast.com/MappingGuideEN.pdf)(accessed July 12, 2019)




                                            Figure 14
  (available at https://docs.indooratlast.com/MappingGuideEN.pdf)(accessed July 12, 2019)




                                          Figure 15
 (available at https://www.indooratlas.com/positioning-technology/)(accessed July 12, 2019).

      25.    The software (e.g. IndoorAtlas Indoor Position App) is enabled for

displaying on the mobile device location relevant information associated with the

location of the determined closest transmitter (e.g. displaying mobile device

location in relevance to the nearest beacon). See Figure 16.




                                 12
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 13 of 17 PageID #: 13




                                             Figure 16
    (available at https://indooratlas.freshdesk.com/support/solutions/articles/36000079590-
                   indooratlas-positioning-overview)(accessed July 12, 2019).
       Induced Infringement

       26.   Defendant has been and now is indirectly infringing by way of

inducing infringement by others and/or contributing to the infringement by others

of the ʼ487 Patent in the State of Delaware, in this judicial District, and elsewhere

in the United States, by, among other things, making, using, offering for sale,

and/or selling, without license or authority, products incorporating the accused

technology. End users include, for example, Defendantʼs customers, third parties

interacting with the accused technology, and other third-parties.

       27.   Defendant took active steps to induce infringement, such as

advertising an infringing use, which supports a finding of an intention. See Metro-

Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 932 (2005) (“[I]t may

be presumed from distribution of an article in commerce that the distributor
                                 13
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 14 of 17 PageID #: 14



intended the article to be used to infringe another's patent, and so may justly be

held liable for that infringement"). For example, Defendant encourages visitors to

“[b]uild seamless location based experiences today," inviting the consumer public

to “get started” with the infringing with the infringing system for providing

location       relevant     information.      See      Ex.      3.     (available      at

https://www.indooratlas.com/) (accessed July 12, 2019).

       28.     The allegations herein support a finding that Defendant induced

infringement     of   the   ʼ487   Patent.   See    Power    Integrations   v.   Fairchild

Semiconductor, 843 F.3d 1315, 1335 (Fed. Cir. 2016) (“[W]e have affirmed

induced infringement verdicts based on circumstantial evidence of inducement

[e.g., advertisements, user manuals] directed to a class of direct infringers [e.g.,

customers, end users] without requiring hard proof that any individual third-party

direct infringer was actually persuaded to infringe by that material.”).

       Contributory Infringement

       29.     On information and belief, Defendant contributorily infringes on

Plaintiffʼs ʼ487 Patent. Defendant knew or should have known, at the very least as

a result of its freedom to operate analyses, that third parties, such as its

customers, would infringe the ʼ487 Patent.

       30.     On information and belief, Defendantʼs implementation of the

accused functionality has no substantial non-infringing uses. See, e.g., Lucent

Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1321 (Fed. Cir. 2009) (holding that

the “substantial non-infringing use” element of a contributory infringement claim

                                 14
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 15 of 17 PageID #: 15



applies to an infringing feature or component, and that an “infringing feature” of a

product does not escape liability simply because the product as a whole has other

non-infringing uses).

       Willful Infringement

       31.   On information and belief, the infringement of the ʼ487 Patent by

Defendant has been and continues to be willful. Defendant has had actual

knowledge of Plaintiffʼs rights in the ʼ487 Patent and details of Defendantʼs

infringement based on at least the filing and service of this complaint.

Additionally, Defendant had knowledge of the ʼ487 Patent and its infringement in

the course of Defendantʼs due diligence and freedom to operate analyses.

       Plaintiff Suffered Damages

       32.   Defendantʼs acts of infringement of the ʼ487 Patent have caused

damage to Plaintiff, and Plaintiff is entitled to recover from Defendant the

damages sustained as a result of Defendantʼs wrongful acts in an amount subject

to proof at trial pursuant to 35 U.S.C. § 271. Defendantʼs infringement of Plaintiffʼs

exclusive rights under the ʼ487 Patent will continue to damage Plaintiff causing it

irreparable harm for which there is no adequate remedy at law, warranting an

injunction from the Court.

                              REQUEST FOR RELIEF

       33.   Plaintiff incorporates each of the allegations in the paragraphs above

and respectfully asks the Court to:

      (a)    enter a judgment that Defendant has directly infringed, contributorily

                                 15
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 16 of 17 PageID #: 16



    infringed, and/or induced infringement of one or more claims of each of the

    ʼ487 Patent;

    (b)   enter a judgment awarding Plaintiff all damages adequate to

    compensate it for Defendantʼs infringement of, direct or contributory, or

    inducement to infringe, the including all pre-judgment and post-judgment

    interest at the maximum rate permitted by law;

    (c)   enter a judgment awarding treble damages pursuant to 35 U.S.C. §

    284 for Defendantʼs willful infringement of the ʼ487 Patent;

    (d)   issue a preliminary injunction and thereafter a permanent injunction

    enjoining and restraining Defendant, its directors, officers, agents, servants,

    employees, and those acting in privity or in concert with them, and their

    subsidiaries, divisions, successors, and assigns, from further acts of

    infringement, contributory infringement, or inducement of infringement of

    the ʼ487 Patent;

    (e)   enter a judgment requiring Defendant to pay the costs of this action,

    including all disbursements, and attorneysʼ fees as provided by 35 U.S.C. §

    285, together with prejudgment interest; and

    (f)   award Plaintiff all other relief that the Court may deem just and

    proper.




                               16
  COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 1:19-cv-01380-CFC Document 1 Filed 07/24/19 Page 17 of 17 PageID #: 17



Dated: July 24, 2019               Respectfully submitted,


                                   STAMOULIS & WEINBLATT LLC
                                   /s/Stamatios Stamoulis
                                   Stamatios Stamoulis #4606
                                     stamoulis@swdelaw.com
                                   Richard C. Weinblatt #5080
                                     weinblatt@swdelaw.com
                                   800 N. West Street, Third Floor
                                   Wilmington, DE 19801
                                   (302) 999-1540

                                   M. GRANT MCARTHUR (SBN 321959)
                                   gmcarthur@budolaw.com
                                   KIRK. J. ANDERSON (SBN 289043)
                                   kanderson@budolaw.com
                                   BUDO LAW, LLP
                                   5610 Ward Rd., Suite #300
                                   Arvada, CO 80002
                                   (720) 225-9440 (Phone)
                                   (720) 225-9331 (Fax)

                                   Attorney(s) for Metataste General
                                   Trading LLC




                                 17
    COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
